                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 THOMAS W. ZACH,

                             Plaintiff,
        v.
                                                                        ORDER
 JAMES THORPE, ROBERT SCHENCK,
                                                                     16-cv-442-jdp
 KAREN GOURLIE, WELCOME ROSE,
 TIMOTHY LUNDQUIST, and JEAN CARLSON,

                             Defendants.


 THOMAS W. ZACH,

                             Plaintiff,
        v.
                                                                        ORDER
 BRIAN BEAHM, TROY HERMANS,
 ROBERT SCHENCK, BOB BRYZENSKI, BRENNAN,
                                                                     16-cv-823-jdp
 LOGAN, TODD JOHNSON, DON RENFRO,
 RANDY BERZ, DEIDRE MORGAN, SARA POLK,
 CHRISTINE BRATZ, DR. DELAP, and K. LOVELL,

                             Defendants.


       Plaintiff Thomas W. Zach, appearing pro se, is a former state prisoner at the Thompson

Correctional Center. In case no. 16-cv-442-jdp, Zach alleges that prison officials denied him

necessary dental care, in part because of his race. In case no. 16-cv-823-jdp, he alleges that

prison staff failed to properly treat his dental pain and then conspired to give him a false

conduct report that resulted in him serving 43 days of segregation and being transferred away

from his family.
         In September 28, 2018 orders in both cases, I denied Zach’s motions for the court’s

assistance in recruiting him counsel. See Dkt. 35 in the ’442 case.1 I later denied his request for

reconsideration of that decision. See Dkt. 38. Zach followed by filing notices of appeal of those

decisions in both cases, along with a motion for leave to proceed in forma pauperis and a motion

to stay the proceedings pending appeal. See Dkt. 41; Dkt. 42; Dkt. 43. But Zach then submitted

a letter stating that he would not be able to pursue his appeals, in part because of the costs of

preparing and mailing the documents for the appeals. Dkt. 45. The United States Court of

Appeals for the Seventh Circuit construed the letter as a motion to voluntarily dismiss the

appeals, it and granted that request. Dkt. 46. Because the appeals have been dismissed, I will

deny Zach’s motion for leave to proceed in forma pauperis on appeal and motion to stay the

proceedings pending appeal as moot.

         Zach has now filed a motion to stay the proceedings and for the court to set a telephonic

status conference to discuss how his ability to litigate the cases are hampered by his financial

status and his health conditions. Dkt. 47. His lack of funds is not a reason to recruit him

counsel, and it is not cause to allow him to unreasonably draw out the litigation of this lawsuit.

See, e.g., Gruenberg v. Tetzlaff, No. 13-cv-95-wmc, 2014 WL 3735875, at *4 (W.D. Wis. July

29, 2014) (“‘It is this court’s role to appoint counsel when the difficulty of the case exceeds

the particular plaintiff’s capacity to coherently present it to the judge or jury himself, not when

the plaintiff could coherently present the case but would prefer counsel as a funding mechanism

for the litigation.’” (quoting Akright v. Capelle, No. 07-cv-625-bbc, 2008 WL 4279571, at *1




1
    All subsequent citations to the docket will be to case no. 16-cv-442-jdp.


                                                 2
(W.D. Wis. Sept. 15, 2008))). Zach has to do the best he can with the funds and other

resources he has.

       But I have already told him that the court will take his medical condition into account.

I instructed him that if he faces particular periods of time in which he will be incapacitated, he

should inform the court and I will consider extending deadlines to accommodate him.

See Dkt. 38, at 3. Because I take Zach to be saying that he faces leg, back, and tooth problems

that will interfere with his ability to meet deadlines in these cases—the dispositive-motions

deadlines in both cases are upcoming in December—I will direct the clerk of court to set a

telephonic conference to discuss his motion to amend the schedule.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff Thomas W. Zach’s motion for leave to proceed in forma pauperis with his
          interlocutory appeals, Dkt. 42 in case no. 16-cv-442-jdp and Dkt. 52 in case no. 16-
          cv-823-jdp, is DENIED as moot.

       2. Plaintiff’s motion to stay the cases pending appeal, Dkt. 43 in the ’442 case and
          Dkt. 53 in the ’823 case, is DENIED as moot.

       3. Plaintiff’s motion for a scheduling conference, Dkt. 47 in the ’442 case and Dkt. 57
          in the ’823 case, is GRANTED. The clerk of court is directed to schedule a
          telephonic conference to discuss plaintiff’s motion to amend the schedule.

       Entered November 26, 2018.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                3
